Citation Nr: 0515358	
Decision Date: 06/07/05    Archive Date: 06/15/05

DOCKET NO.  04-25 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel







INTRODUCTION

The veteran had active service from February 1973 to August 
1993. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The veteran was discharged from active duty on August 31, 
1993, and he had no additional active duty after that date.

2.  The veteran's basic delimiting period for receiving 
Chapter 30 educational benefits expired on September 1, 2003. 

3.  The veteran had no physical or mental disability that 
prevented him from initiating or completing an educational 
program during his period of eligibility for Chapter 30 
education benefits.  


CONCLUSION OF LAW

The criteria for an extension of the delimiting date for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code, beyond September 1, 2003, have not been 
met.  38 U.S.C.A. § 3031 (West 2002); 38 C.F.R. §§ 21.7050, 
21.7051 (2004). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

In this regard, the Board observes that the record on appeal 
does not reflect that the veteran was provided with 
notification of the VCAA, including the evidence necessary to 
substantiate his claim and the division of responsibilities 
between VA and the veteran in procuring the evidence relevant 
to his claim in accordance with 38 U.S.C.A. § 5103(a).  It, 
however, is not clear that such notice is required in this 
case since the benefit sought is found in Chapter 30 of Title 
38.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) 
("[t]he notice and duty-to-assist provisions of the [VCAA] . 
. . are relevant to a different chapter of title 38, and do 
not apply to this appeal.")  

In addition, as will be explained below, the Board finds that 
in this case the law, and not the evidence, is dispositive.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that where the law and not the underlying 
facts or development of the facts are dispositive in a 
matter, the VCAA can have no effect on the appeal.  See 
Manning v. Principi, 16 Vet. App. 534 (2002); Smith v. Gober, 
14 Vet. App. 227 (2002) (providing that the VCAA has no 
effect on appeal limited to interpretation of law); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2002) (providing 
that VCAA not applicable where law, not factual evidence, is 
dispositive.)  Also, an opinion from the VA General Counsel 
held that VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim or 
required to develop evidence to substantiate a claim where 
that claim cannot be substantiated because there is no legal 
basis for the claim or because the undisputed facts render 
the claimant ineligible for the claimed benefit.  VAOPGCPREC 
5-04.  Therefore, the Board finds that no further action is 
necessary under the VCAA since it is the law, not the 
evidence, that is dispositive in this case.  

Furthermore, VA educational programs have their own 
provisions that address notification and assistance.  For 
example, under 38 C.F.R. § 21.1031(b), "[i]f a formal claim 
for educational assistance is incomplete, or if VA requires 
additional evidence or information to adjudicate the claim, 
VA will notify the claimant of the evidence and/or 
information necessary to complete or adjudicate the claim and 
of  the time limit provisions of § 21.1032(a)."  In the 
instant case, the veteran filed his claim for an extension of 
his delimiting date in May 2003.  Immediately thereafter, in 
correspondence dated in May 2003, the RO advised the veteran 
of what information and evidence was needed from him to 
complete and adjudicate his claim.  The veteran provided the 
RO with the requested information.  Additionally, the veteran 
presented testimony at a travel board hearing held in 
February 2005 before the undersigned Veterans Law Judge.  At 
the beginning of the hearing the veteran indicated he had no 
additional evidence relevant to submit, but instead had a 
statement that he would read into the record.  Based on the 
information provided to the veteran by the RO and testimony 
at the hearing, the Board finds that the veteran was fully 
advised of the evidence needed to substantiate his claim and 
that all relevant evidence necessary for an equitable 
disposition of his appeal has been obtained.  


Evidence

The Veteran Identification Data record shows that the veteran 
served on active duty from February 26, 1973 to August 31, 
1993.  

A Chapter 30 Department of Defense (DOD) Data Record shows 
that the veteran had remaining Chapter 34 educational 
assistance benefits and converted those benefits to Chapter 
30 educational assistance benefits.  

A Chapter 30 Education Award record notes that the veteran's 
delimiting date is September 1, 2003.  

At the travel board hearing, the veteran testified that he 
was entitled to an extension of his delimiting date for 
medical and hardship reasons.  In regard to the medical 
reason that prevented him from using his educational 
benefits, he maintained that he retired from service with a 
service-connected disability rated as 20 percent disabling.  
He later testified that his service-connected disability did 
not prevent him from attending school.  As far as hardship 
was concerned, he maintained that circumstances developed 
such that he was required to raise his three daughters alone 
as a single parent with no support from his ex-wife.  He 
reported that he had to hold multiple jobs in order to allow 
him the flexibility of addressing the needs of his children.  
He contended that the mental and emotional stress of raising 
three children as a single parent ought to be considered a 
hardship.  He later testified that a mental disability did 
not prevent him from attending school.  The veteran was asked 
during the hearing whether as the result of physical or 
mental disability he was unable to pursue his education and, 
if so, did he have evidence to support the assertion.  He 
responded in the negative and indicated it was more of a time 
constraint because of family obligations.  He requested that 
the Board make an exception for special circumstances in his 
case and apply the spirit and intent of the law and not the 
letter of the law. 

The testimony the veteran presented at the hearing reflects 
the veteran's contentions noted in several statements of 
record. 


Pertinent Law and Regulations

Chapter 30 of Title 38, United States Code, sets forth 
provisions to allow for educational assistance for members of 
the Armed Forces after their separation from military 
service.  38 U.S.C.A. §§ 3001 et seq. (West 2002).

The law generally provides that educational assistance or 
supplemental educational assistance will not be provided to a 
veteran beyond ten years from the later of (i) the date of 
the veteran's last discharge or release from a period of 
active duty of 90 days or more of continuous service; or (ii) 
the date of the veteran's last discharge or release from a 
shorter period of active duty if the discharge or release is 
because of a service-connected disability, a medical 
condition that preexisted such service and that VA determines 
is not service-connected, hardship, or was involuntary for 
the convenience of the Government after October 1, 1987, as 
the result of a reduction in force.  38 U.S.C.A. § 3031(a) 
(West 2002); 38 C.F.R. § 21.7050(a) (2004).

VA shall grant an extension of the applicable delimiting 
period, as otherwise determined by 38 C.F.R. § 21.7050, 
provided:  (1) the veteran applies for an extension within 
the time specified in 38 C.F.R. § 21.1032(c); and (2) the 
veteran  
was prevented from initiating or completing the chosen 
program of education within the otherwise applicable 
eligibility period because of a physical or mental disability 
that did not result from the veteran's willful misconduct.  
38 C.F.R.          § 21.7051(a) (2004).  It must be clearly 
established by medical evidence that such a program of 
education was medically infeasible.  Id.  VA will not 
consider a veteran who is disabled for a period of 30 days or 
less as having been prevented from initiating or completing a 
chosen program, unless the evidence establishes that the 
veteran was prevented from enrolling or reenrolling in the 
chosen program or was forced to discontinue attendance, 
because of the short disability.  Id.

VA must receive a claim for an extended period of eligibility 
provided by 38 C.F.R. § 21.7051 by the later of the following 
dates:  (1) one year from the date on which the veteran's 
original period of eligibility ended; or (2) one year from 
the date on which the veteran's physical or mental disability 
no longer prevented him or her from beginning or resuming a 
chosen program of education.  38 C.F.R.                    § 
21.1032(c) (2004).


Analysis

The Board notes at the outset of this analysis that the facts 
in this case are not in dispute. 

The veteran timely filed a claim for an extension of his 
delimiting date beyond September 1, 2003, as this claim was 
filed in May 2003.  

The veteran, however, was not prevented from initiating or 
completing a program of education because of a physical or 
mental disability.  There is no medical evidence of record 
that a physical or mental disability prevented the veteran 
from pursuing a course of education during the period of his 
eligibility for educational assistance benefits.  Moreover, 
it is the sworn testimony of the veteran that neither a 
service-connected disability nor a mental disability 
prevented him from attending school during the allotted time.  
As such, there is no legal basis for extending the veteran's 
delimiting date beyond September 1, 2003 for Chapter 30 
benefits.  

The Board acknowledges the veteran's primary contention that 
he was unable to pursue a course of education due to hardship 
because he had to raise his daughters.  In essence, the 
veteran has raised an argument couched in equity in that he 
contends that the responsibilities of single parenting makes 
it more difficult or impossible to pursue an educational 
program as compared to a person who shares the 
responsibilities of parenting with a spouse.  The Board 
sympathizes with the veteran's position and recognizes that 
he put his family first; however, it cannot take it upon 
itself to grant an extension without the statutory or 
regulatory authority to do so.  Moreover, the Board is 
without authority to grant benefits on an equitable basis.  
38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994).  

As the law and not the evidence is dispositive in this case, 
entitlement to an extension of the delimiting date beyond 
September 1, 2003, in which to use VA educational assistance 
under Chapter 30, Title 38, United States Code, must be 
denied due to the absence of legal merit.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  Accordingly, the Board finds 
that the eligibility period for Chapter 30 benefits expired 
on September 1, 2003, and the criteria for an extension of 
the delimiting date have not been met.

Where the law rather than the facts is dispositive, the 
benefit of the doubt provisions as set forth in 38 U.S.C.A. 
§ 5107(b) (West 2002) are not for application. 



ORDER

Entitlement to an extension of the delimiting date for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code, beyond September 1, 2003, is denied.  



	                        
____________________________________________
	STEVEN L. COHN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


